DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 09/30/2021 have been considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothrock (US 2017/0359407 A1 – hereinafter Rothrock), McCulloch et al (US 20130135180 A1 – hereinafter McCulloch), and Thimbleby (US 2016/0357720 A1 – hereinafter Thimbleby).
Regarding claim 1, Rothrock discloses an immersive computing management system, comprising: a server (Fig. 1 – server 104); and one or more game client devices in communication with the server over a data network (Fig. 1 – first client device 102 and second client device 106), wherein each game client device comprises: a game engine for providing an immersive computing environment for media playback and review, the immersive computing environment providing a common ([0022] – a game development engine for providing an immersive computing environment for media playback and review, e.g. in which scenes are displayed depicting objects for editing); an immersive computing platform in operative communication with the game engine to provide playback controls for the playback and review controls for the review for multi-media editing ([0022]; [0057] – providing controls for manipulating objects); and a display device for presenting a user interface to select from the playback controls and the review controls for multi-user review in the common environment of the immersive computing environment ([0022]; [0027]-[0028]; [0057]), wherein a selected immersive computing platform receives a selection of at least one of a playback control and a review control ([0027]-[0028] – receiving user input of commands for manipulating an object), increments a counter ([0036] – incrementing a sequence identifier, which corresponds to a time stamp indicating the time the command was received from the user by the client device), and sends a world update command to the server (Fig. 2; Fig. 4A), the world update command detailing the selection of the at least one playback control and review control ([0027] – specifying what to do on the object), and wherein the server receives one or more world update commands from the one or more game client device (Fig. 2; Fig. 4A), and broadcasts the received world update command to the one or more game client devices independent of any world-specific logic (Fig. 5C).
Rothrock does not disclose the immersive computing environment providing a common virtual reality environment, wherein the one or more game client devices determine whether the world update command is valid based only on a comparison of a 
McCulloch discloses an immersive computing environment providing a common virtual reality environment accessible through each of game client devices ([0013]; [0016]; [0018]-[0021]; [0025]-[0026]; [0053]-[0054] – an immersive computing environment, in which a plurality of users wearing respective head-mounted display can edit virtual object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of McCulloch into the system taught by Rothrock to allow users to collaboratively develop virtual reality games.
Rothrock and McCulloch does not disclose the one or more game client devices determine whether the world update command is valid based only on a comparison of a timestamp of the selection with other timestamps from the one or more game client devices.
Thimbleby discloses one or more game client devices determine whether a world update command is valid based only on a comparison of a timestamp of a selection with other timestamps from the one or more game client devices ([0286]; [0299]; [0377] – one of multiple collaborative devices compares timestamps among the concurrent style inputs, including a local style input which corresponds to a selection as further described in at least [0222], to determine the input with latest timestamp as the valid input).
(Thimbleby: [0005]).
Regarding claim 2, Rothrock also discloses the immersive computing platform maintains a world state diagram to model user states ([0028]-[0030] – a confirmed state in the server models the local user states) and a world state for networking the one or more game client devices ([0031] – to synchronize client devices).
Regarding claim 3, Rothrock also discloses the world state diagram is a finite state machine ([0028]-[0031]; Figs. 2-7C).
Regarding claim 5, Rothrock also discloses each state of the finite state machine maintains a sequence number, a time value, and a playback tag ([0005]).
Regarding claim 6, Rothrock also discloses each game client device shares a common network session with any other game client device present for review in the immersive computing environment ([0010]; [0026]).
Regarding claim 7, Rothrock also discloses each game client device enters the common network session via a one-click process, the one-click process including a world update command being sent to the server (Figs. 2-7C).
Regarding claim 8, Rothrock also discloses the game engine is a real time game engine ([0027]).
Regarding claim 9, see the teachings of Rothrock and McCulloch as discussed in claim 1 above.
([0018]-[0021]).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of McCulloch into the system proposed in claim 1 to facilitate viewing of augmented-reality game objects.
	Regarding claim 10, Rothrock also discloses each game client device further comprises an input device for selecting from the playback controls and the review controls ([0057]).
Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
	Claim 20 is rejected for the same reason as discussed in claim 10 above.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rothrock, McCulloch, and Thimbleby as applied to claims 1-3, 5-13, and 15- 20 above.
	Regarding claim 4, see the teachings of Rothrock, McCulloch, and Thimbleby as discussed in claim 1 above. However, Rothrock, McCulloch, and Thimbleby do not 
	Official Notice is taken using a Lamport Clock to determine the order of events in a distributed computer system, where different processes are not perfectly synchronized is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a Lamport Clock into the immersive computing platform taught by Rothrock, McCulloch, and Thimbleby to provide ordering the commands with minimal overhead. With the immersive computing platform with a Lamport Clock, distributed state collisions of the finite state machine would have been prevented.
Claim 14 is rejected for the same reason as discussed in claim 4 above.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.